Citation Nr: 0306810	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  00-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
nose as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for adenocarcinoma 
of the nose as a result of exposure to herbicides.  


FINDING OF FACT

The veteran's adenocarcinoma of the nose is not of service 
origin, was not manifested within one year of service 
separation, and is not related to in-service exposure to 
herbicides.  


CONCLUSION OF LAW

Adenocarcinoma of the nose was not incurred in or aggravated 
by wartime service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).    


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the veteran 
was sent a letter in January 2002, which informed him of what 
evidence was needed in order to establish entitlement and, 
further, what evidence VA still needed to obtain from him in 
order to decide his claim.    

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the veteran 
submitted a statement in January 2000, in which he referenced 
that there were records from the VA Medical Center in 
Nashville, Tennessee, not yet obtained that might aid his 
claim.  However, it is noted in the record that a request for 
these records resulted in a negative response.  In addition, 
the veteran submitted a letter in February 2003 stating that 
he did not have any additional records relating to his claim 
for adenocarcinoma of the nose.  The supplemental statement 
of the case (SSOC), issued in December 2001, informed him 
that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The appellant has not been afforded a VA examination.  
However, the Board finds that the evidence, discussed infra, 
warrants the conclusion that further development for an 
examination is not necessary to decide the claim.  
Specifically, the evidence includes, but is not limited to: 
service medical records which show a complete lack of 
treatment for, or a diagnosis of, adenocarcinoma of the nose; 
adenocarcinoma of the nose is not shown until the mid-1990's, 
decades after separation from service; and there is no 
competent opinion of record which links adenocarcinoma of the 
nose to the appellant's service.  Therefore, the criteria at 
38 U.S.C.A. § 5103A(d) have not been met.  See also 38 C.F.R. 
§ 3.159 (c)(4).  Furthermore, the veteran's condition is not 
one that is included as being presumptive under the law.   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


				II.  Service Connection

The veteran asserts on appeal that service connection is 
warranted for his diagnosed adenocarcinoma of the nose as the 
claimed disorder was incurred as the result of his exposure 
to herbicides while in the Republic of Vietnam.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
diseases, including malignant tumors, will also be presumed 
to have been incurred during service if manifested to a 
degree of 10 percent or more within one year of service 
separation, even though there is no evidence of such disease 
during service.  38 C.F.R. §§  3.307, 3.309(a).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2002).

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Type 2 diabetes; Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In order to prevail on a direct basis, the veteran 
would have to provide competent medical evidence that relates 
his adenocarcinoma of the nose to chemical dioxins during his 
period of active service.

The veteran's service medical records do not reflect any 
complaint, finding, or treatment for any nasal condition.  
All in-service examination reports listed his nose as being 
normal.  Private post-service medical records do, however, 
show a diagnosis of adenocarcinoma of the nose.  For example, 
records from St. Mary's Health System in Knoxville, 
Tennessee, noted that a biopsy taken from his left nasal air 
cavity in February 1995 revealed adenocystic carcinoma of the 
nasal septum with extension onto the floor of the nasal 
cavity with microscopic margins.  Records from Vanderbilt 
University Medical Center show a diagnosis of adenocarcinoma 
of the nose dating to 1996, the first year the veteran was 
treated there.  The Board is satisfied that the veteran does, 
in deed, suffer from adenocarcinoma of the nose, however, 
none of the records in the veteran's claims file relate the 
veteran's condition to his active military service.                     



Here, the veteran has argued in his substantive appeal that 
his adenocarcinoma of the nose ought to be considered as a 
respiratory cancer and, therefore, fall within the 
presumptive provisions of 38 C.F.R. § 3.309(e).  However, 38 
C.F.R. § 3.309(e) clearly illustrates that the term 
"respiratory cancer" refers specifically to cancers of the 
lung, bronchus, larynx, or trachea.  Thus, the veteran's 
adenocarcinoma of the nose cannot be considered to fall 
within the category of respiratory cancers recognized as 
presumptive under 38 C.F.R. § 3.309(e).  

The claim that the veteran has adenocarcinoma of the nose 
must be denied on two grounds.  First, as is stated above, he 
has not been diagnosed with a disease that is recognized as 
attributable to exposure to herbicides under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  The National 
Academy of Sciences, which reviewed numerous studies 
regarding a possible relationship between 
nasal/nasopharyngeal cancer and herbicide exposure, found 
that scientific evidence of an association with herbicide 
exposure is too sparse to make a definitive statement.  
Accordingly, the Secretary concluded that the credible 
evidence against an association between nasal/nasopharyngeal 
cancer and herbicide exposure outweighs the credible evidence 
for such an association, and he has determined that a 
positive association does not exist.  See 66 Fed. Reg. 59232-
59234 (Nov. 2, 1999).  Therefore, as a matter of law, the 
veteran cannot receive the benefit of a rebuttable 
presumption that he has adenocarcinoma of the nose that was 
caused by his exposure to herbicides.  To the extent the law 
is dispositive of an issue on appeal, the claim lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).

Second, the Board has determined that the evidence does not 
show that the veteran had the claimed disability during 
service, despite his service in the Republic of Vietnam.  The 
regulations require evidence linking adenocarcinoma of the 
nose to service in order to warrant entitlement to service 
connection.  Here, the Board notes that the veteran's service 
medical records show no findings or diagnosis of a nasal 


condition during service.  Therefore, service connection is 
not warranted under Combee, supra.    

As previously stated, the first medical evidence of 
adenocarcinoma of the nose in the record is not until the 
mid-1990's.  This diagnosis comes approximately two and one-
half decades after service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent 
evidence showing that the veteran has adenocarcinoma of the 
nose that is related to his service, to include due to 
exposure to herbicides during service.  Therefore, service 
connection cannot be established under Combee, supra.

As there is no competent evidence showing that the veteran 
has a disability due to exposure to herbicides, the Board 
finds that the preponderance of the evidence is against the 
claim, and the veteran's claim for service connection for 
adenocarcinoma of the nose due to exposure to herbicides 
during service, must be denied.

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has 
adenocarcinoma of the nose that should be service connected.  
His statements are not competent evidence of a diagnosis of 
adenocarcinoma for the nose, nor are they competent evidence 
of a nexus between his adenocarcinoma of the nose and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  As the preponderance of the 
evidence is against the claim of the veteran, the benefit of 
the doubt doctrine is not for application, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for adenocarcinoma of the 
nose due to exposure to herbicides is denied.    



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

